RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0315p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 NIKOS KIDIS,                                               ┐
                                   Plaintiff-Appellee,      │
                                                            │
                                                             >        No. 19-1673
        v.                                                  │
                                                            │
                                                            │
 JEAN REID; JOHN MORAN,                                     │
                              Defendants-Appellants.        │
                                                            ┘

                         Appeal from the United States District Court
                        for the Eastern District of Michigan at Detroit.
                       No. 2:16-cv-13070—Sean F. Cox, District Judge.

                                    Argued: April 29, 2020

                            Decided and Filed: September 25, 2020

                 Before: BOGGS, GRIFFIN, and READLER, Circuit Judges.
                                 _________________

                                           COUNSEL

ARGUED: Raechel M. Badalamenti, KIRK, HUTH, LANGE & BADALAMENTI, PLC,
Clinton Township, Michigan, for Appellants. Shawn C. Cabot, CHRISTOPHER TRAINOR &
ASSOCIATES, White Lake, Michigan, for Appellee. ON BRIEF: Raechel M. Badalamenti,
KIRK, HUTH, LANGE & BADALAMENTI, PLC, Clinton Township, Michigan, for
Appellants. Shawn C. Cabot, CHRISTOPHER TRAINOR & ASSOCIATES, White Lake,
Michigan, for Appellee.

        READLER, J., delivered the opinion of the court in which BOGGS, J., joined, and
GRIFFIN, J., joined in part. GRIFFIN, J. (pp. 17–22), delivered a separate opinion concurring in
part and dissenting in part.
 No. 19-1673                            Kidis v. Reid, et al.                           Page 2


                                       _________________

                                             OPINION
                                       _________________

       CHAD A. READLER, Circuit Judge.              A jury found that Officer John Moran used
excessive force in arresting Nikos Kidis, in violation of 42 U.S.C. § 1983.          The jury’s
conclusions regarding harm and compensatory damages, however, were difficult to square with
its conclusion on punitive damages. On the one hand, the jury found that Moran’s conduct did
not injure Kidis, and accordingly awarded Kidis $1 in nominal compensatory damages. But on
the other, the jury found Moran’s actions so unjustified as to warrant $200,000 in punitive
damages. When measured against the jury’s harm and compensatory damage findings, the
punitive damages award runs afoul of the due process principles articulated in State Farm
Mutual Automobile Insurance Co. v. Campbell, 538 U.S. 408 (2003). We accordingly reverse
the punitive damages portion of the judgment, and remand that portion of the judgment to the
district court with instructions to enter an order of remittitur reducing the punitive damages
award to no more than $50,000. We affirm the remaining aspects of the judgment.

                                         BACKGROUND

       After a day of heavy drinking at a Labor Day festival, Nikos Kidis drove himself and a
friend home from the festivities. Along the way, Kidis sideswiped another vehicle, causing a
minor accident.    Nervous from the incident, Kidis exited his vehicle and fled.        He then
encountered Officer Jean Reid. When she attempted to arrest Kidis, he again became nervous
and fled, this time with a handcuff attached to his right hand. He proceeded to run through a
parking structure and jump multiple barbed-wire fences before entering a wooded area.

       Eventually, Kidis gave up fleeing the police. He surrendered, lying face down on the
ground, his hands stretched out above his head. Despite his attempt to surrender, Kidis asserts
that Officer John Moran, upon arriving at the scene, thrust his knee into Kidis and started to
choke him. Kidis further claims that although he offered no resistance, Moran continued to
punch and strangle Kidis, yelling that he was going to “teach [him] to . . . run.”
 No. 19-1673                           Kidis v. Reid, et al.                               Page 3


       Kidis was charged and pleaded guilty to resisting and obstructing a police officer,
operating a motor vehicle with a high blood-alcohol content, and failing to stop at the scene of an
accident. Following his plea, Kidis filed a § 1983 action against Reid and Moran. Kidis alleged
that the officers violated his Fourth Amendment right to be free from unreasonable search and
seizure by employing excessive force against him during the arrest and exhibiting deliberate
indifference to his medical needs.

       At the close of discovery, the district court granted in part Defendants’ motion for
summary judgment. With respect to Kidis’s deliberate indifference claim, the district court
found that Kidis could not prove that either officer was actually aware of Kidis’s medical needs,
meaning Kidis could not satisfy the subjective element of a deliberate indifference claim. The
district court likewise rejected Kidis’s excessive force claim against Reid due to the absence of
evidence that she was present or involved in the arrest that served as the basis for Kidis’s
excessive force claim. But the district court denied summary judgment as to Kidis’s excessive
force claim against Moran, concluding that a reasonable jury could find that Moran engaged in
excessive force.

       At trial, that possibility came to pass. The jury found that Moran used excessive force
against Kidis. Yet the jury also found that Kidis did not prove that this excessive force caused
his injuries, and therefore awarded Kidis $1 in nominal compensatory damages. Somewhat
puzzlingly, the jury then proceeded to find that Kidis was entitled to $200,000 in punitive
damages.

       A series of post-trial motions ensued. In the first of those, Moran sought to alter or
amend the judgment or, alternatively, to obtain a remittitur or a new trial on the grounds that
Kidis had not established as a matter of law that Moran violated a clearly established
constitutional right, and that even if he had, the jury’s punitive damages award was so
disproportionate to the compensatory damages that it amounted to a violation of Moran’s due
process rights. The district court denied the motion. It held that Moran could not re-litigate the
qualified immunity issue that he had lost on summary judgment and, separately, that the punitive
damages award was constitutional when measured against the standards adopted in BMW of
North America, Inc. v. Gore, 517 U.S. 559, 575–85 (1996), and State Farm, 538 U.S. at 416.
 No. 19-1673                          Kidis v. Reid, et al.                               Page 4


       Having prevailed on all claims at summary judgment, Reid filed a motion for attorney’s
fees against Kidis pursuant to 42 U.S.C. § 1988, and a similar motion for fees against Kidis’s
counsel pursuant to 28 U.S.C. § 1927. The district court rejected the motions. Reid’s § 1988
motion failed, the district court concluded, because Kidis’s claims against Reid were not
sufficiently frivolous or unreasonable to warrant a fee award. And Reid’s § 1927 motion failed
because Kidis’s counsel did not unreasonably and vexatiously multiply the litigation.

       Kidis, for his part, filed a motion seeking attorney’s fees and costs from Defendants in
accordance with § 1988. Agreeing that Kidis was the prevailing party in his § 1983 action, the
district court awarded Kidis $143,787.97 in fees and costs. Defendants timely appealed.

                                          ANALYSIS

       Punitive damages.     Following its award of $1 in compensatory damages, the jury
awarded Kidis $200,000 in punitive damages. Despite a tremendous disproportionality between
those awards, the district court rejected a due process challenge to the punitive damages award.
We review that determination de novo. Clark v. Chrysler Corp., 436 F.3d 594, 600 (6th Cir.
2006) (citing Cooper Indus., Inc. v. Leatherman Tool Grp., Inc., 532 U.S. 424, 431 (2001)).

       Like its counterpart in the Fourteenth Amendment, the Fifth Amendment’s Due Process
Clause “prohibits the imposition of grossly excessive or arbitrary punishments on a tortfeasor.”
State Farm, 538 U.S. at 416 (citing Cooper Indus., Inc., 532 U.S. at 433 and Gore, 517 U.S. at
562); see also Williams v. First Advantage LNS Screening Sols. Inc., 947 F.3d 735, 750 n.12
(11th Cir. 2020) (noting that although the Supreme Court has only explicitly considered whether
the Fourteenth Amendment’s Due Process Clause restricts penalties imposed by a State, the same
principle under the Fifth Amendment’s Due Process Clause restricts penalties imposed in the
context of a federal cause of action); EEOC v. Fed. Express Corp., 513 F.3d 360, 376 (4th Cir.
2008) (“A punitive damages award is subject to review for compliance with the procedural and
substantive constitutional limitations of the Due Process Clause of the Fifth Amendment . . . .”).
Due process thus requires that before a punitive damages award may issue, one must have
received “fair notice” both of what conduct is prohibited as well as “the severity of the penalty
that a State may impose” when a person commits the prohibited conduct. State Farm, 538 U.S.
 No. 19-1673                          Kidis v. Reid, et al.                               Page 5


at 417. Otherwise, the award “furthers no legitimate purpose” and “constitutes an arbitrary
deprivation of property.” Id.

       We utilize three guideposts to measure whether a punitive damages award satisfies due
process. They are: “(1) the degree of reprehensibility of the defendant’s misconduct; (2) the
disparity between the actual or potential harm suffered by the plaintiff and the punitive damages
award; and (3) the difference between the punitive damages awarded by the jury and the civil
penalties authorized or imposed in comparable cases.” Id. at 418 (citing Gore, 517 U.S. at 575).
These guideposts tightly constrain the range of constitutionally acceptable awards. For even
where the jury has found an entitlement to punitive damages, the appropriate punitive damages
award may still be zero. Chicago Title Ins. Corp. v. Magnuson, 487 F.3d 985, 1001 (6th Cir.
2007) (applying the State Farm factors and holding that the district court erred in upholding a
jury verdict for any punitive damages following the jury’s $32.4 million punitive damages and
$10.8 million compensatory damages award). In making that threshold assessment, the “most
important indicium of the reasonableness of a punitive damages award is the degree of
reprehensibility of the defendant’s conduct.”     State Farm, 538 U.S. at 419 (quoting Gore,
517 U.S. at 575). That a defendant engaged in tortious or other wrongful conduct is thus not
enough, standing alone, to justify a punitive damages award. And where few, if any, of the
indicia of reprehensibility are present, the defendant’s conduct is not considered sufficiently
“reprehensible,” for purposes of due process, to support any award. Id.; see also Carroll v.
Clifford Twp., 625 F. App’x 43, 46 (3d Cir. 2015) (holding that the district court did not err in
vacating a punitive damages award where the defendant’s conduct was not sufficiently
reprehensible to support punitive damages and the plaintiff was awarded only nominal damages).

       In more extreme cases, where many or all of the reprehensibility factors are satisfied, due
process still constrains an ensuing punitive damages award. In those cases, a punitive damages
“award of more than four times the amount of compensatory damages might be close to the line
of constitutional impropriety.” State Farm, 538 U.S. at 425. A higher ratio may be justified
where the compensatory damages award is relatively low, see id., yet even then, a nine-to-one
ratio between punitive and compensatory damages is likely the outer limit that due process will
permit. See id. (allowing consideration of a higher than single-digit ratio “where ‘a particularly
 No. 19-1673                            Kidis v. Reid, et al.                                 Page 6


egregious act has resulted in only a small amount of economic damages’” (quoting Gore,
517 U.S. at 582)); see also Arnold v. Wilder, 657 F.3d 353, 372 (6th Cir. 2011) (reducing a
punitive damages award in a § 1983 case where physical injury was minimal “so that the ratio of
punitive to compensatory damages is in the single digits”).

       With these parameters in mind, we turn to the factors underlying the punitive damages
award against Moran. Start with the reprehensibility guidepost. State Farm instructs that in
assessing reprehensibility, we consider whether: the harm was physical rather than purely
economic; the tortious conduct evinced an “indifference to or a reckless disregard of the health
or safety of others”; “the conduct involved repeated actions or was an isolated incident”; and the
harm resulted from “intentional malice, trickery, or deceit, or mere accident.” State Farm,
538 U.S. at 419. Here, we can rule out some factors. Moran’s conduct was an isolated incident,
and it was not the result of trickery or deceit. Other factors ordinarily might weigh in favor of
reprehensibility. In excessive force settings, the harm is typically physical, and the conduct
could reflect a reckless disregard of the plaintiff’s health or safety. But this is not a typical case.
The jury found that Moran’s excessive force did not injure Kidis. According to the jury’s
verdict, Moran’s use of “excessive force” was not “a proximate cause of the injuries” to Kidis.
That finding undermines one if not both of the potentially supporting reprehensibility factors. At
best, in other words, Kidis barely crosses the reprehensibility threshold to support any punitive
damages award.

       Now consider the second guidepost—the disparity between the actual or potential harm
suffered by the plaintiff and the punitive damages award. The ratio of punitive to compensatory
damages here is 200,000:1, in dramatic tension with the Supreme Court’s admonition that “in
practice, few awards exceeding a single-digit ratio between punitive and compensatory
damages . . . will satisfy due process.” State Farm, 538 U.S. at 425. The ratio for Kidis’s
award, in other words, is a whopping 20,000 times greater than what State Farm’s due process
framework ordinarily would allow.

       That eye-popping ratio typically would dictate that the jury’s punitive damages award be
deemed unconstitutionally excessive.        See Gore, 517 U.S. at 583 (“When the ratio is a
breathtaking 500 to 1, however, the award must surely ‘raise a suspicious judicial eyebrow.’”).
 No. 19-1673                          Kidis v. Reid, et al.                               Page 7


That conclusion is mitigated somewhat by our case law interpreting punitive damages awards in
the § 1983 setting. Taking our cue from the Supreme Court’s reminder not to apply the second
Gore guidepost blindly and rigidly, we have adjusted our ratio analysis in the rare instance where
a § 1983 plaintiff suffers an invasion of a constitutional right unaccompanied by notable physical
or economic harm. Romanski v. Detroit Ent., LLC, 428 F.3d 629, 646 (6th Cir. 2005) (modifying
the ratio analysis because “where the compensatory award is very low or nominal, ‘any
appreciable exemplary award would produce a ratio that would appear excessive by this
measure’” (quoting Lee v. Edwards, 101 F.3d 805, 811 (2d Cir. 1996))); see also Arnold,
657 F.3d at 370 (noting that the “ratio component of the excessiveness inquiry” is “of limited
relevance” in § 1983 cases where the “plaintiff’s economic injury was so minimal as to be
essentially nominal” (quoting Romanski, 428 F.3d at 645)). Yet even where we might loosen
State Farm’s tight constitutional vise on high-ratio awards, we customarily still reduce the
punitive damages award “so that the ratio of punitive to compensatory damages” is, at the very
most, “in the single digits.” Arnold, 657 F.3d at 372 (reducing punitive damages from $1 million
to $550,000, so that the ratio of punitive to compensatory damages is roughly 9:1, but reversing
the district court’s reduction to $229,600 in punitive damages). And those high ratios, it bears
reminding, are reserved for cases with exceedingly reprehensible conduct. Arnold, for example,
involved a verbal altercation between an officer and single mother that escalated to the point of
the officer putting the mother in a chokehold and pepper spraying her in her own front yard—
with the entire incident witnessed by her young children. Id. at 357–62.

       Turning finally to the third guidepost, we compare Kidis’s punitive damages award to
those in comparable cases. The $200,000 punitive damages award here finds at least some
support in the following cases (listed with both the actual punitive damages award and (*) that
amount adjusted to 2018 dollars using the Consumer Price Index):

           •   $40,000/$43,000* ($1,000 in compensatory damages): A police officer pepper
               sprayed a plaintiff who was already handcuffed in the back of a police car.
               Blackledge v. Carlone, 126 F. Supp. 2d 224, 229 (D. Conn. 2001).
           •   $40,000/$90,000* ($250 in compensatory damages against each of the two
               defendants): A police officer provoked a plaintiff into disorderly conduct and
               then arrested him with excessive force, resulting in some minor physical injuries.
               Schultz v. Thomas, 649 F. Supp. 620, 625 (E.D. Wis. 1986).
 No. 19-1673                          Kidis v. Reid, et al.                              Page 8


          •    $75,000/$120,000* ($1 in nominal damages and $1,000 in compensatory damages
               on another claim): During an arrest the plaintiff suffered cuts and bruises to the
               head and at one point blacked out. Lee v. Edwards, 101 F.3d 805, 811 (2d Cir.
               1996).
          •    $100,000/$106,000* ($50,845 in compensatory damages): A police officer
               without warning tackled plaintiff and punched him in the face. Butler v. Windsor,
               143 F. Supp. 3d 332, 341 (D. Md. 2015).
          •    $100,000/$108,000* ($60,000 in compensatory damages): A police officer
               punched and kneed a mentally ill patient after patient kicked him in the groin.
               Payne v. Jones, 711 F.3d 85, 106 (2d Cir. 2013).
          •    $100,000/$174,000* ($75,000 in compensatory damages on another claim):
               A court officer, after helping other security guards force plaintiff to the ground
               through punching and kicking, continued to hit plaintiff even after the plaintiff
               was prone on the ground. King v. Macri, 993 F.2d 294, 299 (2d Cir. 1993).
          •    $125,000/$265,000* ($80,000 in compensatory damages): A police officer
               punched plaintiff in the face, and another struck him with a blackjack while
               plaintiff was handcuffed and in the police station. O’Neill v. Krzeminski,
               839 F.2d 9, 13–14 (2d Cir. 1988).
          •    $150,000/$288,000* ($650,000 in compensatory damages): A police officer
               struck plaintiff in the back of the head without warning and threatened to shoot
               plaintiff if he tried to move. Ismail v. Cohen, 899 F.2d 183, 187 (2d Cir. 1990).
          •    $150,000/$160,000* (over $2 million in compensatory damages, subject to
               remittitur to determine the excessive portion of the award for economic damages):
               A police officer punched an unarmed and compliant suspect stating “that’s how
               we do it.” Alla v. Verkay, 979 F. Supp. 2d 349, 378 (E.D.N.Y. 2013).

Ranked alongside these cases, today’s $200,000 award falls at the high end of the list. In each
case, the plaintiff was awarded less than Kidis; in some, far less. And in all of them, the
compensatory damages award dramatically outpaced the nominal award here. Equally true,
these cases, from top to bottom, involved actual injury to the plaintiff, something that was
notably absent here in view of the jury’s causation and compensatory damages findings.

       When these guideposts are considered together, some amount of punitive damages may
be justified. But it is far less than the $200,000 awarded by the jury. Comparing this case to
earlier ones, and keeping in mind the jury’s determination that Moran did not cause any of
Kidis’s injuries, one might fairly conclude that the punitive damages here should be low, or
perhaps even zero. At the same time, we must remain cognizant of the twin aims of punitive
 No. 19-1673                           Kidis v. Reid, et al.                               Page 9


damages: deterrence and retribution. See State Farm, 538 U.S. at 416. Taking all of these
considerations together, the maximum punitive damages award supported by due process here is
$50,000. See Bach v. First Union Nat’l Bank, 486 F.3d 150, 155 (6th Cir. 2007) (setting a
“constitutional maximum” for punitive damages in that particular case equal to compensatory
damages of $400,000 “in the interests of the parties and the general spirit of preserving limited
judicial resources” (citing Romanski, 428 F.3d at 649–50 and Clark, 436 F.3d at 612)).

        Kidis cites no authority compelling a different conclusion.        Romanski, to start, is
distinguishable in at least three notable respects. One, it was not a nominal damages case; the
plaintiff was awarded, among other amounts, $270 for emotional distress. Romanski, 428 F.3d at
643. Two, the case involved some actual harm to the plaintiff in the form of emotional distress.
And three, even in that context we reduced the punitive damages award to $600,000 to comport
with due process. Id. at 649. Crucially, we arrived at that figure by reasoning that a higher-than-
normal punitive damages award was needed to deter the defendant casino, which generated over
one million dollars a day in revenue. Id. at 649–50. Romanski’s rather large punitive damages
award was thus related to the unique circumstance where the defendant is a “deeply pocketed
company,” as opposed to “the typical § 1983 case” where “the defendant is an individual police
officer.” Id. at 647. Far from those unique circumstances, Moran serves as a rank-and-file
public servant.

        Equally unavailing is Johnson v. Howard. 24 F. App’x 480 (6th Cir. 2001) (per curiam).
There, the jury awarded $30,000 in compensatory damages and $300,000 in punitive damages to
a § 1983 plaintiff who was “savagely beaten while his hands were secured behind his back” by a
prison guard “without provocation.” Id. at 484, 486. Setting aside the fact that Johnson would
justify at most only a 10:1 ratio, even in a § 1983 action, Johnson was not a case (like this one)
where the jury awarded nominal damages and found that the officer in question did not harm the
plaintiff.

        The dissenting opinion, we recognize, would uphold the entire punitive damages award.
But it does so by never mentioning the jury’s critical finding that Moran’s conduct was not “a
proximate cause of the injuries” to Kidis. Take, for instance, the reprehensibility guidepost. The
dissenting opinion believes it is satisfied because “Moran was indifferent to Kidis’s safety” and
 No. 19-1673                          Kidis v. Reid, et al.                             Page 10


“Kidis suffered physical harm,” even when the jury has told us that Moran did not injure Kidis.
Or take the ratio guidepost, where the dissenting opinion justifies the award on the ground that
“significant harm was likely to result from the multiple punches and blows Moran inflicted to
Kidis’s head and face,” making Moran’s conduct “egregious.” But why speculate on the “likely”
result of Moran’s conduct when we know the actual result, thanks to the jury’s “no injury”
finding. So too for the third guidepost, the comparable civil cases. True, the dissenting opinion
explains, the Second Circuit upheld a large punitive damages award in Payne. Setting aside the
fact that the Second Circuit reduced the $300,000 punitive damages award there to $100,000 on
appeal, it bears noting that Payne involved both an actual injury caused by the defendant’s
conduct—a bloody face, back pain, and post-traumatic-related stress—and a sizable $60,000
compensatory damages award. 711 F.3d at 88. Payne is thus a poor guide for a case like this
one involving no injury and a $1 nominal compensatory damages award. The same for Alla,
which resulted in an award of hundreds of thousands of dollars in compensatory damages to a
plaintiff who experienced long-term injuries ranging from headaches and restricted jaw use to
the inability to exercise and lasting short-term memory loss. 979 F. Supp. 2d at 365, 372.

       The bottom line is that the jury has spoken on the critical issues before us: injury and
damage. The Seventh Amendment guaranteed Kidis the right to have a jury resolve those
disputed factual issues. See Dimick v. Schiedt, 293 U.S. 474, 476–78 (1935). At the same time,
the Due Process Clause places upon us a duty to examine the propriety of the jury’s punitive
damages award. Today’s resolution respects both of those constitutional priorities.

       All of this said, our decision should not be read as minimizing the seriousness of the use
of excessive force by police. Nor, for that matter, do we seek to shield rogue officers from
liability. We merely seek to honor the overriding considerations before us: the jury’s verdict
and the due process limits on that verdict. With the jury having spoken on the absence of harm
inflicted by Moran, due process does not justify a $200,000 punitive damages award. At most, it
sanctions a $50,000 award. We therefore reduce the award to that amount.

   Qualified immunity. Moran next takes issue with the district court’s denial of his request for
summary judgment on the basis of qualified immunity. Moran did not challenge that decision
through an interlocutory appeal. But he does so today, arguing that he did not violate Kidis’s
 No. 19-1673                            Kidis v. Reid, et al.                                Page 11


clearly established rights when he was responding to a potentially dangerous situation requiring
split-second judgment.     See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (holding that
government officials are generally entitled to immunity from civil damages as long as they did
not “violate clearly established statutory or constitutional rights”); see also Latits v. Phillips, 878
F.3d 541, 550 (6th Cir. 2017) (noting that, in the qualified immunity context, we “view the facts
with due deference to the quick decisions [an officer has] to make in a tense, uncertain, and
rapidly evolving situation”).

       Because qualified immunity is a defense from trial, we afford a government official the
right to take an interlocutory appeal to contest the denial of qualified immunity at summary
judgment.    Mitchell v. Forsyth, 472 U.S. 511, 530 (1985).          One who foregoes that right,
however, has not forever forfeited his ability to further raise the issue. Ortiz v. Jordan, 562 U.S.
180, 184 (2011) (“A qualified immunity defense, of course, does not vanish when a district court
declines to rule on the plea summarily.”); see also Ivan E. Bodensteiner & Rosalie B. Levinson,
State and Local Government Civil Rights Liability § 2:18 (2020) (“Most courts hold that
[choosing to bypass interlocutory appeal of an order denying immunity by proceeding to trial]
does not foreclose [the defendants] from raising the qualified immunity defense on appeal from a
final judgment.”). But the mechanics of preserving the defense are somewhat less clear. Ortiz
held that a defendant forfeits appellate review of a sufficiency-of-the-evidence-based qualified
immunity defense when he fails to raise the issue through a Rule 50 motion. 562 U.S. at 191–92;
see also Ayers v. City of Cleveland, 773 F.3d 161, 168 (6th Cir. 2014) (“Even if a defendant
raises qualified immunity at summary judgment, the issue is waived on appeal if not pressed in a
Rule 50(a) motion.” (citations and alterations omitted)); Sykes v. Anderson, 625 F.3d 294, 304
(6th Cir. 2010) (holding that “the Defendants have waived [their qualified immunity] claim by
failing to raise the matter in their Rule 50(a) motion prior to the district court’s submission of the
case to the jury”). At the same time, Ortiz expressly left open the question of whether this
procedural requirement applies only to a defendant’s evidence-based arguments, or also applies
to a defendant who, like Moran, raises a “purely legal” challenge regarding qualified immunity.
Ortiz, 562 U.S. at 190–92. The answer to that open question could have consequences for
Moran, who did not file a Rule 50 motion here.
 No. 19-1673                            Kidis v. Reid, et al.                               Page 12


       Assuming the issue is live, Moran’s argument nonetheless fails. As the record before the
jury reflected, when Moran discovered Kidis, Kidis was shirtless, shoeless, intoxicated, badly
scratched, and on the ground, face down and with his hands out, having tired from a lengthy
flight from the police. At that point, it was visually obvious that Kidis was not a threat or a flight
risk. And while it was conceivable that Moran would need to apply some force to arrest Kidis
safely, there was no conceivable need for Moran to knee strike, choke, and punch Kidis once
Moran was on top of Kidis while Kidis was making no effort to resist arrest. Once Moran had
physical control over the surrendering and unresisting Kidis, Moran’s subsequent aggression
violated Kidis’s clearly established right to be free from excessive force. Coley v. Lucas County,
799 F.3d 530, 540 (6th Cir. 2015) (explaining that individuals have “a clearly established right
not to be gratuitously assaulted while fully restrained and subdued” and that under the Fourth
Amendment, “assaults on subdued, restrained and nonresisting . . . arrestees . . . are
impermissible”).

   Attorney’s fees award to Kidis. Defendants next challenge the district court’s award of
$143,787.97 in attorney’s fees and costs to Kidis. 42 U.S.C. § 1988 grants a district court the
discretion to award reasonable attorney’s fees to the prevailing party in a § 1983 action. Here,
the district court held that as a prevailing § 1983 plaintiff, Kidis was entitled to reasonable
attorney’s fees and costs.

       Starting with Kidis’s entitlement to attorney’s fees, we review de novo the district court’s
determination that Kidis was a “prevailing party” for purposes of § 1988. Miller v. Caudill, 936
F.3d 442, 448–52 (6th Cir. 2019). While Kidis’s compensatory damages award amounted to just
$1, Kidis was a prevailing party as a matter of law. “[A] plaintiff who wins nominal damages is
a prevailing party under § 1988.” Farrar v. Hobby, 506 U.S. 103, 112 (1992); see also Pouillon
v. Little, 326 F.3d 713, 716 (6th Cir. 2003). That the jury awarded Kidis nominal damages on his
excessive force claim against Moran transformed him into a prevailing party. While relevant, the
nominal nature of Kidis’s recovery speaks only to the amount of attorney’s fees permissible, not
whether the party is eligible to recover attorney’s fees. Farrar, 506 U.S. at 114 (“Although the
‘technical’ nature of a nominal damages award or any other judgment does not affect the
prevailing party inquiry, it does bear on the propriety of fees awarded under § 1988.”).
 No. 19-1673                           Kidis v. Reid, et al.                              Page 13


       Turning then to the amount of the award, Defendants suggest that the award was
unreasonable because the district court dismissed most of Kidis’s claims—both his claims for
deliberate indifference against both officers as well as his excessive force claim against Reid.
We afford “substantial deference” to a district court’s determination of the amount of a § 1988
award out of respect for the “district court’s superior understanding of the litigation and the
desirability of avoiding frequent appellate review of what essentially are factual matters.”
Garner v. Cuyahoga Cnty. Juvenile Ct., 554 F.3d 624, 634 (6th Cir. 2009) (quoting Wilson–
Simmons v. Lake Cnty. Sheriff's Dep’t, 207 F.3d 818, 823 (6th Cir. 2000) (internal quotations and
alterations omitted).

       We begin with the understanding that a district court’s attorney’s fees award under
§ 1988 should compensate a plaintiff for “time . . . reasonably spent” by his counsel “in
achieving the favorable outcome, even if the plaintiff failed to prevail on every contention.”
Hescott v. City of Saginaw, 757 F.3d 518, 526 (6th Cir. 2014) (quoting Fox v. Vice, 563 U.S.
826, 834 (2011)). The award here comfortably fits this standard. While Kidis was unsuccessful
on his deliberate indifference claims against Defendants as well as his excessive force claim
against Reid, those claims were nonetheless “based on a common core of facts” also underlying
his successful excessive force claim against Moran. Id. (quoting Thurman v. Yellow Freight
Sys., Inc., 90 F.3d 1160, 1169 (6th Cir. 1996)). All of Kidis’s claims arose out of his arrest by
Moran and its attending consequences. While a plaintiff is not entitled to fees “for work
performed on claims that bore no relation to the grant of relief or were otherwise frivolous,”
none of Kidis’s claims were unrelated to the relief he received (nor were they frivolous, as we
explain below). Id. (quoting Fox, 563 U.S. at 834) (internal quotation marks omitted). And
while those claims were unsuccessful, district courts should “not reduce attorney fees based on a
simple ratio of successful claims to claims raised.” Id. (quoting Thurman, 90 F.3d at 1169).

       Neither Hensley v. Eckerhart, 461 U.S. 424, 435 (1983), nor Allen v. Allied Plant Maint.
Co. of Tenn., 881 F.2d 291, 299–300 (6th Cir. 1989), leads us to think otherwise. Hensley
merely reiterates the uncontested proposition that a district court may reduce a fee award for
work the attorney expended pursuing unsuccessful claims that were “distinctly different claims
for relief that are based on different facts and legal theories” from the successful claim. 461 U.S.
 No. 19-1673                            Kidis v. Reid, et al.                             Page 14


at 434. But that does not describe Kidis’s unsuccessful claims. Allen, for its part, does not even
discuss § 1983 or § 1988. 881 F.2d at 293. Accordingly, the district court did not abuse its
discretion in awarding Kidis attorney’s fees pursuant to § 1988.

       Attorney’s fees claimed by Reid. Next up is Reid’s claim for attorney’s fees. Section
1988’s authorization of attorney’s fees to a prevailing party has two dimensions. Not only are
prevailing § 1983 plaintiffs eligible for a fee award, so too are prevailing defendants. As to the
latter, § 1988 permits an award “upon a finding [by the district court] that the plaintiff’s action
was frivolous, unreasonable, or without foundation, even though not brought in subjective bad
faith.” Michigan Flyer LLC v. Wayne Cnty. Airport Auth., 860 F.3d 425, 433 (6th Cir. 2017)
(quoting Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421 (1978)). We review the
district court’s decision on the matter for an abuse of discretion. Id.

       Prevailing § 1983 defendants face a higher bar than their prevailing plaintiff counterparts.
Schropshire v. Smith, 50 F.3d 10, 1995 WL 118983, at *2 (6th Cir. 1995) (per curiam)
(unpublished table opinion) (citing Hughes v. Rowe, 449 U.S. 5, 14–15 (1980)).             Because
“awarding fees against a losing civil rights plaintiff is ‘an extreme sanction,’” we are somewhat
reluctant to sanction that result, typically doing so only in “truly egregious cases of misconduct.”
Sagan v. Sumner Cnty. Bd. of Educ., 501 F. App’x 537, 541 (6th Cir. 2012) (per curiam)
(quoting Riddle v. Egensperger, 266 F.3d 542, 547 (6th Cir. 2001)). That a defendant prevailed
in a case, in other words, is an insufficient basis to entitle the defendant to an attorney’s fee
award. In that respect, we must be careful not to “engage in post hoc reasoning” that an
unsuccessful plaintiff’s decision to pursue the “action must have been unreasonable or without
foundation.”    Wayne v. Village of Sebring, 36 F.3d 517, 530 (6th Cir. 1994) (quoting
Christiansburg Garment, 434 U.S. at 421–22).

       Measured against that relatively high bar, Reid’s claims fall short. The district court
granted summary judgment to Reid on Kidis’s claim for excessive force because Reid did not
actively participate in the arrest at the heart of Kidis’s complaint. Reid was similarly awarded
summary judgment on Kidis’s deliberate indifference claim because Kidis could not show that
Reid was aware of his medical needs. But at least some aspects of the record suggested that Reid
was near the scene of the arrest, making Kidis’s excessive force claim against Reid at least
 No. 19-1673                            Kidis v. Reid, et al.                              Page 15


facially plausible. As to the dismissed deliberate indifference claim, the district court found that
once at the station, Kidis’s condition was obviously medically serious, thereby satisfying the
objective element of deliberate indifference. Kidis’s claim instead failed the subjective element.
Even the most critical Monday-morning quarterback would have difficulty saying that the claims
here were frivolous, unreasonable, or without foundation. See Schropshire, 1995 WL 118983, at
*2 (affirming a district court’s refusal to award a prevailing defendant attorney’s fees pursuant to
§ 1988 because while the “Plaintiffs were not able to prove their claims . . . they did have a real
grievance, and they did present evidence at trial in an effort to support their claims”). Because
Kidis’s claims were made with a sufficient ring of plausibility, the district court did not abuse its
discretion in finding that Kidis’s claims were not “truly egregious,” making them worthy of
sanction. Cf. N.E. v. Hedges, 391 F.3d 832, 836 (6th Cir. 2004) (affirming a district court’s
imposition of § 1988 sanctions against an unsuccessful plaintiff who presented a frivolous legal
“theory that would invalidate the paternity and child support laws of the fifty states and the
federal acts on child support . . . . [and is] so foreign to our legal tradition that it has no
‘foundation,’ no chance of success”).

          Sanctions against Kidis’s counsel. We are left with one final issue: the district court’s
refusal to sanction Kidis’s counsel under 28 U.S.C. § 1927 for allegedly causing additional
expense to Defendants by objectively falling short of obligations to the bar and the court. We
review a district court’s denial of § 1927 sanctions under an abuse of discretion standard. Green
v. City of Southfield, 925 F.3d 281, 286 (6th Cir. 2019).

          Section 1927 grants the district court the authority to impose attorney’s fees and other
costs directly on attorneys who “unreasonably and vexatiously” multiply litigation. A district
court may do so when an attorney objectively “falls short of the obligations owed by a member
of the bar to the court.” Carter v. Hickory Healthcare Inc., 905 F.3d 963, 968 (6th Cir. 2018)
(quoting Red Carpet Studios Div. of Source Advantage, Ltd. v. Sater, 465 F.3d 642, 646 (6th Cir.
2006)).     While subjective bad faith is not required, the attorney in question must at least
knowingly disregard the risk of abusing the judicial system, not be merely negligent. Id.

          Kidis’s counsel’s conduct falls far short of that which would mandate sanctions. While
Kidis was unsuccessful on some claims, he and his counsel did point to evidence suggesting that
 No. 19-1673                           Kidis v. Reid, et al.                              Page 16


the basis for those claims was at least plausible. Evidence showed that Reid may have been
present at the arrest leading to this lawsuit, and that both officers were nearby when Kidis was
denied medical attention. Albeit in the context of a district court’s inherent authority to sanction
(as opposed to the court’s § 1927 authority), we have noted that “the mere fact that an action is
without merit does not amount to bad faith”—there must be “something more,” such as “making
improper use of the courts.” Stalley ex rel. United States v. Mountain States Health All., 644
F.3d 349, 352 (6th Cir. 2011) (quoting BDT Products, Inc. v. Lexmark Int’l, Inc., 602 F.3d 742,
753–54 (6th Cir. 2010)). Defendants have not identified any particular instances of Kidis’s
counsel abusing the court system to warrant sanctions.

       Defendants analogize today’s case to Ridder v. City of Springfield, 109 F.3d 288 (6th Cir.
1997). But the conduct in question there was egregious: an attorney pursued a municipal liability
claim for five years without offering any evidence that individual officers had acted pursuant to a
municipal policy, custom, or usage despite the benefit of a full discovery period. Id. at 297–98.
Indeed, counsel persisted even after a warning from the court that he was in danger of becoming
liable under § 1927. Id. Contrast that situation to the one here. Kidis’s claims against Reid were
plausible. And when they failed at the summary judgment stage, Kidis’s counsel made no effort
to pursue them further. That is miles away from the conduct of the Ridder attorney, whom we
faulted for pursuing his case “long after it should have become clear that the claims lacked any
plausible factual basis.” Id. at 298. The district court thus did not abuse its discretion when it
refused to sanction Kidis’s attorney pursuant to § 1927.

                                         CONCLUSION

       The district court’s judgment is REVERSED and REMANDED with instructions to
enter an order of remittitur reducing the punitive damages to no more than $50,000.
We AFFIRM the remaining aspects of the judgment challenged on appeal.
 No. 19-1673                            Kidis v. Reid, et al.                            Page 17


                _____________________________________________________

                  CONCURRING IN PART AND DISSENTING IN PART
                _____________________________________________________

        GRIFFIN, Circuit Judge, concurring in part and dissenting in part.

        I join the majority opinion regarding the qualified immunity, attorneys fees, and sanctions
issues on appeal. However, I respectfully dissent in part, because I do not agree that the Due
Process Clause of the Fifth Amendment requires us to arbitrarily reduce the jury’s punitive
damages award to the sum of $50,000. I would affirm the judgment of the district court and,
accordingly, I respectfully concur in part and dissent in part.

                                                  I.

        The Supreme Court has instructed us to consider three “guideposts” when evaluating
whether a punitive damages award offends the constitutional guarantee of Due Process: the
degree of reprehensibility of the defendant’s conduct; the ratio between the punitive and
compensatory awards; and sanctions for comparable misconduct. BMW of North America v.
Gore, 517 U.S. 559, 576–84 (1996). The majority opinion takes issue with how the district court
weighed these factors and orders a remittitur. In my view, however, the district court properly
balanced them. I would therefore affirm its denial of defendant John Moran’s motion for
remittitur.

                                                 A.

        “Perhaps the most important indicium of the reasonableness of a punitive damages award
is the degree of reprehensibility of the defendant’s conduct.” Id. at 575. Simply, “some wrongs
are more blameworthy than others.”         Id.   We evaluate the degree of reprehensibility by
considering whether: “the harm caused was physical as opposed to economic; the tortious
conduct evinced an indifference to or a reckless disregard of the health or safety of others; the
target of the conduct had financial vulnerability; the conduct involved repeated actions or was an
isolated incident; and the harm was the result of intentional malice, trickery, or deceit, or mere
accident.” State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 419 (2003). These are
 No. 19-1673                            Kidis v. Reid, et al.                               Page 18


considerations, not requirements. Id. And there is a presumption with these factors: we presume
that compensatory damages make a plaintiff whole; thus “punitive damages should only be
awarded if the defendant’s culpability, after having paid compensatory damages, is so
reprehensible as to warrant the imposition of further sanctions to achieve punishment or
deterrence.” Id. (emphasis added).

       “[E]xemplary [or punitive] damages imposed on a defendant should reflect the enormity
of his offense.” Gore, 517 U.S. at 575 (internal quotation marks omitted). Violent behavior is
deplorable and is conduct warranting punitive damages. See id. at 575–76. And when a police
officer administers his own version of punishment on a subject to “teach [him] a lesson,” the
officer’s action is particularly reprehensible. See Kunz v. DeFelice, 538 F.3d 667, 679 (7th Cir.
2008) (“The reprehensibility of [a police officer]’s conduct in his position of public trust justifies
a substantial punitive damages award” when it involves police brutality. (emphasis added)); see
also McHugh v. Olympia Entm’t, Inc., 37 F. App’x 730, 739 (6th Cir. 2002) (violent and
intentional conduct by police officers exhibits reprehensibility); Johnson v. Howard, 24 F. App’x
480, 486 (6th Cir. 2001) (“[The plaintiff] presented uncontroverted evidence tending to show
that he was savagely beaten while his hands were secured behind his back; moreover, this
beating was administered by someone in a position of authority. [The officer]’s conduct exhibits
a high degree of reprehensibility.”); cf. Casillas-Diaz v. Palau, 463 F.3d 77, 81–82 (1st Cir.
2006); DiSorbo v. Hoy, 343 F.3d 172, 186–87 (2d Cir. 2003).

       And that is what occurred here.        As the majority opinion concedes, “there was no
conceivable need for Moran to knee[,] strike, choke, and punch Kidis once Moran was on top of
Kidis while Kidis was making no effort to resist arrest.” Furthermore, Moran did so while
saying, “We’re going to teach you for running motherf--ker. We’re going to get you,” and that
“he was going to kick [Kidis’s] ass because he was angry that [Kidis] ran.” Thus, at least three
of Gore’s reprehensibility considerations are present: Moran was indifferent to Kidis’s safety;
Moran acted with intentional malice; and Kidis suffered physical harm.

       My colleagues reason to the contrary, focusing almost entirely on the jury’s
compensatory damages award. However, just because the jury did not compensate Kidis for his
injuries does not also mean he suffered no physical harm. See, e.g., Romanski v. Detroit Entm’t,
 No. 19-1673                            Kidis v. Reid, et al.                            Page 19


LLC, 428 F.3d 629, 644 (6th Cir. 2005) (commenting that it is more important to focus on “the
fundamental nature of [the defendant]’s conduct” than the injury’s label). And even if so, that
fact, in my view, bears no consideration on whether Moran either demonstrated reckless
disregard for plaintiff’s safety or acted with intentional malice.

        In sum, the district court correctly concluded the degree-of-reprehensibility factor weighs
heavily in plaintiff’s favor.

                                                  B.

        “The second and perhaps most commonly cited indicium of an unreasonable or excessive
punitive damages award is its ratio to the actual harm inflicted on the plaintiff.” Gore, 517 U.S.
at 580. “[E]xemplary damages must bear a reasonable relationship to compensatory damages.”
Id. (internal quotation marks omitted). This, however, is not a bright-line rule but rather a
“guidepost.” In this regard, the Supreme Court has “consistently rejected the notion that the
constitutional line is marked by a simple mathematical formula, even one that compares actual
and potential damages to the punitive award.” Id. at 582. With that said, the Court has
cautioned that the higher the ratio, the more discerning our review must be. Id. at 583; see also
State Farm, 538 U.S. at 425.

        The district court concluded this factor, while seemingly weighing in Moran’s favor
given the 200,000 to 1 ratio, was neutral. I agree. It correctly observed that our caselaw makes
clear that in § 1983 cases like this one, the ratio inquiry is of “limited relevance.” Arnold v.
Wilder, 657 F.3d 353, 370 (6th Cir. 2011) (citation omitted and collecting cases). Moreover,
Gore commands that the “proper inquiry” for examining the ratio is “whether there is a
reasonable relationship between the punitive damages award and the harm likely to result from
the defendant’s conduct as well as the harm that actually has occurred.” 517 U.S. at 581 (citation
omitted). Although the jury awarded nominal damages to Kidis given the circumstances of this
case, it is certainly reasonable to conclude that significant harm was likely to result from the
multiple punches and blows Moran inflicted to Kidis’s head and face. The majority opinion
overlooks this component of Gore.
 No. 19-1673                                   Kidis v. Reid, et al.                                         Page 20


         Finally, Gore makes clear that a “low award[] of compensatory damages may properly
support a higher ratio . . . if, for example, a particularly egregious act has resulted in only a small
amount of economic damages.” Id. at 582. As set forth above, a police officer who knees a non-
resisting suspect in the back and then chokes and punches him in the name of a “lesson” is
particularly egregious conduct warranting substantial punitive damages for the purpose of
punishing and deterring police brutality.               The majority, however, does not appear to view
Moran’s conduct as egregious, and thus adopts the “categorical approach” that Gore forbids: that
solely because the ratio is disproportionate, the Fifth Amendment requires its reduction to the
arbitrary sum of $50,000.1

                                                           C.

         “Comparing the punitive damages award and the civil or criminal penalties that could be
imposed for comparable misconduct provides a third indicium of excessiveness.” Id. at 583.
“Elementary notions of fairness enshrined in our constitutional jurisprudence dictate that a
person receive fair notice . . . of the severity of the penalty that [could be] impose[d].” Id. at 574.
The question therefore under this guidepost is “not whether similar punitive awards for similar
conduct were held constitutional in prior cases but whether the [defendant] had fair notice that
conduct of the sort that occurred . . . might result in penalties, fines, or punitive damages” in the
amount levied by the jury. Romanski, 428 F.3d at 648 (emphasis added).

         After extensively reviewing numerous cases involving police officers who used excessive
force, the district court concluded that Moran had fair notice that his conduct might result in a
$200,000 punitive damages award (when factoring in inflation to adjust prior awards to current
amounts). It collected several cases, ranging from $58,000 to $294,000 in punitive damages.
I agree that these cases provided Moran with the requisite notice.




         1
          Curiously, this sum is itself well outside the majority’s “single-digits” test that it relies on (in name only)
to order a remittitur. Why is this judge-made 50,000:1 ratio compatible with the Due Process Clause when the
jury’s 200:000:1 ratio is not? The majority cannot say.
 No. 19-1673                           Kidis v. Reid, et al.                             Page 21


       Consider, for example, Payne v. Jones, 711 F.3d 85 (2d Cir. 2013), where a handcuffed,
mentally ill patient kicked an officer in the groin, the officer responded by punching the patient
“in the face and neck seven to ten times and knee[d] him in the back several times,” and the
plaintiff was awarded over $100,000 in punitive damages after adjusted for inflation. Id. at 88,
90. Or take Alla v. Verkay, 979 F. Supp. 2d 349 (E.D.N.Y. 2013), where an officer punched a
plaintiff one time during an arrest, saying “That’s how we do it,” and the jury awarded over
$160,000 in punitive damages after adjusted for inflation. Id. at 354, 358. Also consider one of
the cases Moran presses on appeal, Schultz v. Thomas, 649 F. Supp. 620 (E.D. Wis. 1986). That
was also an excessive force case, where one officer pulled a gun without justification and then
taunted and threatened the plaintiff. Id. at 625. Another officer shoved the plaintiff, twisted the
plaintiff’s arms behind his back, held the plaintiff by the hair, and pushed the plaintiff’s head
down onto the roof of the squad car. Id. The physical injury? Bumps and bruises that healed
within two weeks. Id. The jury awarded $160,000 in punitive damages, which the court reduced
to $80,000 ($40,000 per defendant). But Schultz is a case from 1986. Adjusted for inflation, it
amounts to nearly $185,000 total for comparable conduct.

       My colleagues agree that punitive damages are both appropriate here and that a $200,000
punitive damages award “finds at least some support” in the caselaw.           Indeed, they have
similarly cataloged “comparable” awards that demonstrate Moran had notice that a punitive
damages award for similar conduct “might result in” (and even surpass) the jury’s award here.
Romanski, 428 F.3d at 648 (emphasis added). Yet given their view of the two other factors, the
majority opinion arbitrarily reduces the punitive damages award to $50,000. I cannot agree. The
jury’s role as the factfinder and its verdict regarding the reasonable amount of punitive damages
necessary to punish and deter police brutality deserve greater respect.

                                                II.

       Punitive damages are awarded not to compensate but to punish and deter reprehensible
conduct. State Farm, 538 U.S. at 419. And that is what occurred here. As found by the jury,
Officer Moran’s conduct was excessive force and gratuitous violence against a non-resisting
suspect. In light of similar punitive damages awards, Moran had fair notice that this conduct
 No. 19-1673                          Kidis v. Reid, et al.                           Page 22


might result in the award of $200,000 in punitive damages. Under these circumstances, the
jury’s punitive damages verdict does not violate our Constitution.

       For these reasons, I respectfully concur in part and dissent in part. I would affirm the
judgment of the district court.